Citation Nr: 0819533	
Decision Date: 06/12/08    Archive Date: 06/18/08

DOCKET NO.  04-30 695	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for migraine headaches.

2.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel




INTRODUCTION

The veteran served on active duty from January 1961 to 
December 1963.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a May 2004 decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania 
- which denied the veteran's petition to reopen his 
previously denied claims for service connection for migraine 
headaches and vertigo based on a lack of new and material 
evidence.  

These claims were first considered and denied by the RO in a 
June 2002 rating decision.  The veteran did not timely appeal 
that earlier decision; therefore, it became final and binding 
on him based on the evidence then of record.  
See U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  Nevertheless, 
the Board's March 2007 decision reopened both claims on the 
basis of new and material evidence and remanded this case to 
the RO, via the Appeals Management Center (AMC), for further 
development - including in particular providing the veteran 
additional notice to comply with the Veterans Claims 
Assistance Act (VCAA).  He received that additional VCAA 
notice in a letter issued later in March 2007.

In a February 2008 supplemental statement of the case (SSOC) 
notice response, the veteran indicated he had additional 
information to submit and, therefore, that the AMC should 
wait 60 days before returning his case to the Board.  But he 
did not submit any additional evidence, so there is nothing 
new to consider.




FINDINGS OF FACT

1.  The veteran's service medical records note a head injury 
and imply subsequent headache symptoms, however, this record 
also shows no headaches following the initial injury.  And 
when completing a medical history questionnaire during his 
military separation examination, the veteran specifically 
denied experiencing frequent or severe headaches.  So, as a 
whole, his service medical records show this condition was 
acute and transitory and resolved prior to the conclusion of 
his military service.  The medical opinion obtained from his 
November 2007 VA compensation examination, on remand, did not 
etiologically link his migraine headaches to his military 
service.

2.  The veteran refused to appear for his scheduled VA 
compensation examination in November 2007 at the Pittsburgh 
VA Medical Center (VAMC) - the closest VA facility with the 
capacity to determine the etiology of his vertigo.


CONCLUSIONS OF LAW

1.  The veteran's migraine headaches were not incurred in or 
aggravated by his military service.  38 U.S.C.A. §§ 1131, 
5107 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  The veteran's vertigo was not incurred in or aggravated 
by his military service.  38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.655 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

VA has complied with the duty-to-notify provisions of the 
Veterans Claims Assistance Act (VCAA).  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 197 (2002).  In particular, letters from 
the RO and AMC in April 2002, February 2004 and March 2007 
(1) informed the veteran of the information and evidence not 
of record that is necessary to substantiate his claims; (2) 
informed him of the information and evidence that VA would 
obtain and assist him in obtaining; (3) informed him of the 
information and evidence he was expected to provide; and (4) 
requested that he provide any evidence in his possession 
pertaining to his claims, or something to the effect that he 
should "give us everything you've got pertaining to your 
claims."  Pelegrini v. Principi, 18 Vet. App. 112 (2004) 
(Pelegrini II).  

VA also has complied with the Court's holding in 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007), which 
states that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  The 
AMC complied with the requirements in Dingess when it sent a 
VCAA notice letter in March 2007, on remand, discussing the 
downstream disability rating and effective date elements of 
the claims and then went back and readjudicated the claims in 
the December 2007 supplemental statement of the case (SSOC).  
This is important to point out because the Federal Circuit 
Court recently held that a statement of the case (SOC) or 
supplemental SOC (SSOC) can constitute a "readjudication 
decision" that complies with all applicable due process and 
notification requirements if adequate VCAA notice is provided 
prior to the SOC or SSOC.  See Mayfield v. Nicholson, 499 
F.3d 1317, 1323 (Fed. Cir. 2007) (Mayfield IV).  As a matter 
of law, the provision of adequate VCAA notice prior to a 
readjudication "cures" any timing problem associated with 
inadequate notice or the lack of notice prior to an initial 
adjudication.  See also Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

Even if arguably there is any deficiency in the notice to the 
veteran or the timing of the notice it is harmless error.  
See Overton v. Nicholson, 20 Vet. App. 427, 435 (2006) 
(finding that the Board had erred by relying on various post-
decisional documents for concluding that adequate 38 U.S.C.A. 
§ 5103(a) notice had been provided to the appellant, but 
determining nonetheless that the evidence established the 
veteran was afforded a meaningful opportunity to participate 
effectively in the adjudication of his claims, so found the 
error was harmless).

If there was any deficiency in the notice to the veteran, the 
Board finds that the presumption of prejudice on VA's part 
has been rebutted:  (1) based on the communications sent to 
him over the course of this appeal, and his responses, 
he clearly has actual knowledge of the evidence he is 
required to submit and needed to substantiate his claims; and 
(2) based on his contentions he is reasonably expected to 
understand from the notices what was needed.  See Sanders v. 
Nicholson, 487 F.3d 881 (2007).  

VA also fulfilled its duty to assist by obtaining all 
relevant evidence concerning the claims under 38 U.S.C.A. 
§ 5103A and 38 C.F.R. § 3.159.  The RO and AMC obtained all 
pertinent medical records the veteran and his representative 
identified.  In addition, VA furnished the veteran 
compensation examinations (or at least tried to) to determine 
the etiology of his migraine headaches and vertigo.  
See McLendon v. Nicholson, 20 Vet. App. 79 (2006), citing 
38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

Concerning this, in November 2007, the AMC notified the 
veteran that he needed a VA examination to determine the 
etiology of these conditions.  However, he refused an 
examination at the Pittsburgh VAMC - the closest facility 
capable of performing a vertigo examination.  As a result, 
the AMC cancelled his VA examination for this condition.  The 
provisions of 38 C.F.R. § 3.655 address the consequences of a 
veteran's failure to attend scheduled medical examinations.  
This regulation at (b) provides that when a claimant fails to 
report for an examination scheduled in conjunction with an 
original compensation claim, the claim shall be rated based 
on the evidence of record.  However, when the examination is 
scheduled in conjunction with any other original claim, a 
reopened claim for a benefit which was previously disallowed, 
or a claim for increase, the claim shall be denied.  
Accordingly, the Board finds that no further assistance is 
needed to meet the requirements of the VCAA or Court.

II.  Whether the Veteran is Entitled to Service Connection 
for Migraine Headaches

The veteran claims he hit his head on a tank turret during 
service in Germany, causing him to lose consciousness and 
develop headache symptoms.  He says that he has chronic 
migraine headaches as a result of that injury in service.  
Indeed, he contends that he was in the infirmary for two 
weeks following that injury and took medication (Meclizine) 
in low dosages.  In addition, he attributes his 
migraine headaches to excessive noise exposure during his 
military service.

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by service.  See 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  In general, 
service connection requires (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

If there is no evidence of a chronic condition during 
service, or an applicable presumptive period, then a showing 
of continuity of symptomatology after service is required to 
support the claim.  See 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  See Savage 
v. Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.



The veteran's service medical records note that, in August 
1963, he hit his head on the hook of a two-and-a-half-ton 
truck in Fort Winn, California.  The record also shows he 
reported no headaches following that initial injury; there 
were no 
follow-up complaints.  Indeed, his service medical records do 
not show any other injuries or treatment for any headache 
condition.  Of equal or greater importance, his separation 
examination in October 1963 indicated that his head, face, 
neck and scalp were within normal limits.  Indeed, in the 
Report of Medical History during that departing evaluation, 
he checked the box "No" to deny having experienced frequent 
or severe headaches.  His military service ended in 
December 1963.

A discharge summary from nearly two decades later, in April 
1983, from Latrobe Area Hospital indicates the veteran had a 
history of severe headaches.  Response studies evoked 
bilateral abnormal brain stem auditory responses with no 
definite wave form patterning.  All other tests performed 
were negative or within normal ranges.  The etiology of the 
headaches was not noted, but apparently he was treated 
successfully with a trial of Inderal and Antivert.

Records from Dr. L.W.C., a private physician, dated from 
March 1995 to December 2001 and from March to June 2004 
indicate the veteran was treated for headaches with Inderal.

So the determinative issue is whether the veteran's current 
migraine headaches are the result of his military service, 
including the head injury mentioned or from acoustic trauma 
from excessive noise exposure.  See 38 C.F.R. § 3.303(d); 
Watson v. Brown, 4 Vet. App. 309, 314 (1993) 
("A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service.").  See also, D'Amico v. West, 
209 F.3d 1322, 1326 (Fed. Cir. 2000); Hibbard v. West, 13 
Vet. App. 546, 548 (2000).



In October 2003, the veteran's private physician, Dr. L.W.C., 
provided a supporting nexus opinion indicating that loud 
noise exposure during service had caused his migraine 
headaches.  This opinion was apparently based on the 
veteran's 
self-reported history.  In an April 2004 letter, the veteran 
said he was a tank mechanic and, in that capacity, was 
exposed to loud noise without ear protection during service.  
His DD Form 214 confirms his military occupational specialty 
(MOS) was a track vehicle mechanic.

In April 2004, VA furnished the veteran a compensation 
examination to determine the etiology of his migraine 
headaches.  The VA examiner, a certified physician assistant, 
noted that the veteran had been treated by Dr. L.C.W., a 
well-respected neurologist.  This examiner indicated that Dr. 
L.C.W. had provided a statement indicating that loud noise 
exposure in the military had caused the veteran's headaches, 
but that there was no medical evidence supporting this 
opinion.  When examined, the veteran reported experiencing 
headaches on and off since his head injury during service, in 
August 1963.  He also reported that a motor vehicle accident 
since service had aggravated this condition.  The examiner 
diagnosed migraine headaches, but also indicating he had no 
knowledge of any link between noise exposure and migraine 
headaches and suggested that, if a further opinion was 
needed, an ear, noise and throat (ENT) specialist should 
evaluate the veteran and provide an opinion as to any such 
relationship.

So to clarify the etiology of the veteran's migraine 
headaches, the AMC furnished another compensation 
examination, on remand, in November 2007.  When examined, the 
veteran claimed that he has had a history of headaches 
since 1963, as a result of acoustic noise exposure in the 
military.  He complained of constant headaches throughout the 
day, every day.  Objective findings indicated grossly intact 
cranial nerve function with severe positional vertigo.  In 
addition, he walks with two standard canes and needs help 
getting in and out of a chair because of dizziness and 
deconditioning.  The examiner diagnosed chronic 
migraine headaches.  But based on his review of the record, 
he opined that there is no evidence to conclude the veteran's 
migraine headaches are probably or even 50/50 at least as 
likely as not due to acoustic trauma in service.  The 
examiner added that he could not comment further without 
resorting to mere speculation.

In an April 2007 letter, on remand, Dr. L.C.W. responded to 
the AMC by reiterating his opinion - but again with no 
accompanying medical rational or basis.  

In deciding this claim, it is the Board's responsibility to 
weigh the evidence (both favorable and unfavorable) and 
decide where to give credit and where to withhold the same 
and, in so doing, accept certain medical opinions over 
others.  See Schoolman v. West, 12 Vet. App. 307, 310-311 
(1999); Evans v. West, 12 Vet. App. 22, 30 (1998), citing 
Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Obviously, this 
responsibility is more difficult when, as here, medical 
opinions diverge.  And at the same time, the Board is mindful 
that it cannot make its own independent medical determination 
and there must be plausible reasons for favoring one medical 
opinion over another.  Evans at 31; see also Rucker v. Brown, 
10 Vet. App. 67, 74 (1997), citing Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  While the Board is not free to ignore 
the opinion of a treating physician, it is free to discount 
the credibility of that physician's statement.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 471-73 (1993); Sanden v. 
Derwinski, 2 Vet. App. 97, 101 (1992).  And, here, there are 
legitimate reasons for accepting the November 2007 
VA examiner's opinion over Dr. L.C.W.'s to the contrary.  

The November 2007 VA examiner's opinion that the veteran's 
migraine headaches are not traceable back to his military 
service was based on an independent review of the entire 
claims file, including the treatment records from Dr. L.C.W.  
The VA examiner's opinion has the proper factual foundation 
to receive a lot of weight and credibility; it was well 
informed, not predicated on unsubstantiated allegations, 
and as mentioned took into consideration the veteran's 
relevant medical and other history.  There also was a 
discussion of the medical rationale of the opinion, 
with mention of specific evidence in the file.  See, e.g., 
Elkins v. Brown, 5 Vet. App. 474, 478 (1993); Owens v. Brown, 
7 Vet. App. 429 (1995); Swann v. Brown, 5 Vet. App. 229, 233 
(1993).  Furthermore, the fact that Dr. L.C.W. has treated 
the veteran for several years is not determinative, inasmuch 
as courts have declined to adopt a "treating physician rule" 
that additional evidentiary weight is afforded to the opinion 
of a physician who treats the veteran. See e.g., White v. 
Principi, 243 F.3d 1378 (Fed. Cir. 2001); Van Slack v. Brown, 
5 Vet. App. 499, 502 (1993); Chisem v. Brown, 4 Vet. App. 169 
(1993).  Hence, the November 2007 VA examiner's opinion is 
accepted as the most probative finding with regard to the 
determinative issue of medical nexus.  See Schafrath v. 
Derwinski, 1 Vet. App. 589, 595 (1991); Waddell v. Brown, 5 
Vet. App. 454, 456 (1993).  So the existence of a medical 
relationship between the claimed migraine headaches and the 
veteran's military service has not been established.

In contrast, despite the Board's March 2007 remand requesting 
that Dr. L.C.W. provide a rational and basis for his 
supporting nexus medical opinion, Dr L.C.W. only reiterated 
statements he already had made.  So his medical opinion 
continues to have limited probative value because he has not 
provided any underlying rational and basis for it.  See e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993) (generally 
observing that a medical opinion premised upon an 
unsubstantiated account is of no probative value, and does 
not serve to verify the occurrences described); Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993) (the Board is not bound to 
accept a physician's opinion when it is based exclusively on 
the recitations of a claimant).

In Kowalski v. Nicholson, 19 Vet. App. 171 (2005), the Court 
indicated the Board may not disregard a favorable medical 
opinion solely on the rationale it was based on a history 
given by the veteran.  Rather, as the Court further explained 
in Coburn v. Nicholson, 19 Vet. App. 427 (2006), reliance on 
a veteran's statements renders a medical report not credible 
only if the Board rejects the statements of the veteran as 
lacking credibility.

Here, even accepting that the veteran had a head injury 
during his military service, despite his current contentions 
to the contrary, there is no indication in his 
service medical and other records that he began experiencing 
recurring migraines after or as a result of that trauma or, 
alternatively, from excessive noise exposure.  In fact, to 
the contrary, as mentioned, he even personally denied as much 
when questioned about this during his military separation 
examination (in the accompanying medical history 
questionnaire).



There is also a lapse of several years (some two decades) 
following the veteran's discharge from the military and the 
initial documentation of headaches post service.  He is 
competent to proclaim having experienced headaches since his 
military service, but his testimony of this is not credible 
given the lack of any mention of headaches - even by 
subjective complaint, for so long after his military service 
ended.  See 38 C.F.R. § 3.159(a)(2); Jandreau v. Nicholson, 
492 F.3d 1372, 1377 (Fed. Cir. 2007); Barr v. Nicholson, 21 
Vet. App. 303, 310 (2007); and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going 
to the probative value of the evidence to be made after the 
evidence has been admitted")).  The lapse of so many years, 
again, some two decades, after his separation from service 
and the first documented complaint or treatment for the 
claimed disorder is probative evidence to be considered in 
determining whether his current disability is traceable back 
to his military service.  Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000).

So despite the fact that the veteran has a confirmed 
diagnosis of migraine headaches, the currently claimed 
disability, there is no persuasive medical nexus evidence 
linking this condition to his military service - including, 
in particular, to the treatment he says he received for a 
head injury in August 1963 as well as for noise exposure 
during service.  See Maggitt v. West, 202 F.3d 1370, 1375 
(Fed. Cir. 2000); D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Hibbard v. West, 13 Vet. App. 546, 548 
(2000); and Collaro v. West, 136 F.3d 1304, 1308 (Fed. Cir. 
1998).

In conclusion, for these reasons and bases, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim of entitlement to service connection for 
migraine headaches.  And since the preponderance of the 
evidence is against his claim, there is no reasonable doubt 
to resolve in his favor.  38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102.  Accordingly, the Board must deny his appeal.



III.  Whether the Veteran is Entitled to Service Connection 
for Vertigo

The veteran also attributes his vertigo to hitting his head 
on a tank turret during service in Germany, causing him to 
lose consciousness.  And just as in the claim concerning his 
migraine headaches, he contends that he was in the infirmary 
for two weeks following that injury and took medication 
(Meclizine) in low dosages.  He also attributes his vertigo 
to excessive noise exposure in the military.

As already alluded to, the provisions of 38 C.F.R. § 3.655 
address the consequences of a veteran's failure to attend 
scheduled medical examinations.  This regulation at (a) 
provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without 'good cause,' fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

In a November 2007 letter to the veteran, the AMC notified 
him of his scheduled VA examination at the Pittsburgh VAMC - 
the closest facility capable of evaluating him for vertigo, 
including to determine the likely cause of this condition.  
However, he outright refused to be examined at this facility.  
As a result, the VAMC in Pittsburgh cancelled his examination 
and the AMC has not received any further correspondence from 
him or received a request to reschedule his compensation 
examination for this condition.

It is important to keep in mind that the veteran's claim for 
vertigo had been previously disallowed when the Board 
reopened it in March 2007.  So according to the express 
provisions of 38 C.F.R. § 3.655(b), his failure to cooperate 
with VA's efforts to have him examined in November 2007 - 
for this specific condition, necessarily dictates that his 
claim must be summarily denied as a matter of express VA 
regulation.  See Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).


ORDER

The appeal is denied.



____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


